AP-77,033
         FILED IN                                                                  COURT OF CRIMINAL APPEALS
COURT OF CRIMINAL APPEALS                                                                          AUSTIN, TEXAS
                                                                                   Transmitted 6/23/2015 1:08:08 PM
       June 23, 2015                                                                 Accepted 6/23/2015 2:26:22 PM
                                                                                                    ABEL ACOSTA
                                           CASE NO. AP-77,033
   ABELACOSTA, CLERK                                                                                        CLERK



                                   COURT OF CRIMINAL APPEALS
                                               OF TEXAS



                                      GEORGE THOMAS CURRY,
                                              APPELLANT


                                                   V.


                                  THE STATE OF TEXAS, APPELLEE

                 APPELLANT'S FOURTH MOTION FOR EXTENSION OF TIME
                                   TO FILE APPELLANT'S BRIEF


        TO THE HONORABLE JUDGES OF SAID COURT:


               COMES NOW GEORGE THOMAS CURRY, appellant, by and through his

        attorney of record, KURT B. WENTZ, who files this Appellant's Fourth Motion for

        Extension of Time to File Appellant's Brief and in support thereof would show this Court

        as follows:


                                                    I.


               The appellant has been guilty of capital murder and sentenced to death. The

        appeal of his case is automatic.

                                                   II.


               The appellant remains indigent and requires the assistance of appointed counsel.

                                                   III.


               On August 26, 2014 the Court received the reporter's record.

               The appellant's brief was originally due on or about September 25, 2014.
                                              IV.


        Prior extensions of time have been granted by this Court most recently extending

the time for filing the appellant's brief to June 23, 2015.

                                              V.


        The attorney for the appellant has not been able to complete the appellant's brief.

                                              VI.


        Although the appellant's original appellate attorney, Wayne T. Hill, was allowed

to withdraw, this Court denied counsel's good faith motion to withdraw on April 27,

2015.


                                             VII.


        While this Court is necessarily concerned with the filing of the appellant's brief,

counsel has not been neglectful of his appellate responsibilities. Counsel has been able to

meet other scheduling deadlines. Since April 27, 2015 counsel has completed and filed

the following briefs:

        A.      On April 27, 2015 counsel filed the brief in Johntay Gibson v. State with
                the 14th Court of Appeals. This was a lengthy non-death capital murder
                brief.


        B.      On May 7, 2015 counsel filed the brief in George Castillo v. State with the
                14th Court of Appeals.

        C.      On May 12, 2015 counsel the brief in Linda Henderson-Quails v. State
                with the 1st Court of Appeals.

        C.      On May 18, 2015 counsel filed the brief in Rafael A. Avellaneda v. State
                with the 14th Court of Appeals.

        Counsel's inability to complete the appellant's brief is not the result of ignoring his

appellate caseload.
                                              VIII.


       Counsel also has an active trial practice that caused him to have three (3) non-

death capital murder cases set for trial in the month of June, 2015.

       The respective courts have re-ordered the trial schedule of these cases to allow

counsel to address each within the trial court's schedule. However, each case demands

extensive time from counsel as evidenced below:


       A.      Counsel tried the non-death capital murder case entitled The State of
               Texas
               Texas v.
                     v. Victor Alas in the 338th District Court from June 10, 2015 to June
               18,2015.

               This trial required counsel to read and familiarize himself with the record
               from the previous trial of the codefendant, Jose Reyes, so that he could
               provide Mr. Alas the effective assistance of counsel he deserved.

       B.      Counsel is now scheduled to begin the non-death capital murder case
               entitled The State of Texas v. Julian Valdez in the 248 District Court on
               June 23, 2015. It is unknown as of this date how long this trial will last.

               As with Mr. Alas' case, this trial also required counsel to read and become
               familiar with the record from the prior trial of a codefendant, Anthony
               Alegria.

       C.      Counsel is next scheduled to try the non-death capital murder case entitled
               The State of Texas v. Jamon Walker in the 351st District Court on July
               10,2015.

       The trial of these cases is all consuming and does not allow counsel adequate time

to spend on appellate matters or other cases.

                                              IX.


       In addition to the above trial schedule counsel has a daily docket to attend to as

well as what remains of an office practice.
                                              X.


        Counsel does not anticipate being able to attend to his appellate caseload until

July 20, 2015 at the earliest. Therefore, counsel requests that the Court extend the time

for filing the appellant's brief to October 15, 2015.

                                             XL


       This request is not intended for the purpose of delay but only so that justice may

be done.


        WHEREFORE, PREMISES CONSIDERED, the appellant prays that the Court

extend the time for filing the appellant's brief to October 15, 2015.

                                                        Respectfully submitted,



                                                        Isi KURT B. WENTZ
                                                        KURT B. WENTZ
                                                        5629 Cypress Creek Parkway,
                                                        Suite 115
                                                        Houston, Texas 77069
                                                        Phone: 281/587-0088
                                                        State Bar No. 21179300
                                                        e-mail: kbsawentz@yahoo.com
                                                        ATTORNEY FOR APPELLANT


                                  CERTIFICATE OF SERVICE


        I, Kurt B. Wentz, hereby certify that a true and correct paper copy of the

Appellant's Fourth Motion for Extension of Time to File Appellant's Brief was served on

the Assistant District Attorney for Harris County, Texas presently handling this Cause on

the 23rd day ofJune, 2015.


                                               /s/ KURT B. WENTZ
                                               KURT B. WENTZ